Citation Nr: 0842763	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
left clavicle.

2.  Entitlement to service connection for dementia due to 
head trauma.

3.  Entitlement to service connection for major depressive 
disorder secondary to temporomandibular joint (TMJ) disorder.

4.  Entitlement to an increased rating for TMJ articulation, 
currently evaluated as 30 percent disabling.

6.  Entitlement to a compensable disability rating for scars, 
laceration of the scalp and right ear.

5.  Entitlement to a compensable disability rating for scar, 
laceration of the tongue.

7.  Entitlement to an initial increased rating for post-
traumatic headaches, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002, June 
2003 and July 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In March 2008, the Board remanded these matters to the RO to 
schedule a Board hearing.  In August 2008, the appellant 
testified during a hearing before the undersigned Veterans 
Law Judge at the Houston, Texas RO; a transcript of the 
hearing is of record.

The Board also notes that additional evidence was associated 
with the claims file during the Board hearing in August 2008.  
The veteran provided a written waiver of his right to have 
the case remanded to the RO for review of the additional 
evidence.  The Board accepts the evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800.

The issues of entitlement to a compensable rating for scars, 
laceration of the tongue and entitlement to an initial 
increased rating for post-traumatic headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran does not have a current clavicle disorder.

2.  The preponderance of the evidence indicates that the 
veteran does not currently have dementia due to a head 
injury.

3.  The competent medical evidence of record shows that the 
veteran was not diagnosed with a depressive disorder in 
service and the veteran's major depressive disorder is not 
etiologically related to a service-connected disability.

4.  The veteran's service-connected TMJ dysfunction is 
manifested by range of motion of the jaw limited to 12 mm 
with crepitation on the left side and degenerative joint 
disease to both the right and left TMJ with loss of bone to 
both the fossa and the condyle of the mandible.

5.  The veteran's service-connected scars of the scalp and 
right ear are manifested by one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left clavicle 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2. The criteria for service connection for dementia due to a 
head trauma have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  The veteran's major depressive disorder was not incurred 
in or aggravated by active service and the veteran's major 
depressive disorder was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

4.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
TMJ disorder have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9905 
and 9908 (2008).

5.  The schedular criteria for a 10 percent disability rating 
and no higher for service-connected scars of the scalp and 
right ear have been met for the entire period of the appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in October 2002, October 2003, October 
2005, and January 2006 informed the veteran of what evidence 
was required to substantiate his claims for entitlement to 
service connection for dementia due to head trauma, major 
depressive disorder and a clavicle condition.  These letters 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  The VCAA letters requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the veteran 
in May 2008.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in June 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

For increased compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the October 2005 and November 2005 VCAA notice 
letters for entitlement to an increased rating for TMJ and 
scars of the scalp and right ear.  The letters notified the 
veteran of his and VA's respective duties for obtaining 
evidence.  The veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit or ask 
the Secretary to obtain relevant to establishing entitlement 
to increased compensation. 

The Board notes that the VCAA letters dated in October and 
November 2005 did not specifically inform the veteran of the 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and that he should provide evidence 
demonstrating the effect the worsening of his service-
connected disability has on his employment and daily life 
prior to the initial unfavorable decision.  However, a notice 
letter dated in May 2008 provided the veteran with the 
criteria necessary to establish a higher disability rating.  
The Board finds that this timing error was not prejudicial to 
the veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
the notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the 
supplemental statement of the case issued in June 2008 after 
the notice was provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Therefore, it 
is not prejudicial to the veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, VA 
treatment records, VA examination reports and lay statements.  
The veteran sent a SSOC response form in July 2008 indicating 
that there is no other information or evidence to give VA to 
substantiate his claim and he requested VA to decide his case 
as soon as possible.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

Left Fractured Clavicle

The veteran contends that he fractured his left clavicle in a 
motor vehicle accident during active military service.  The 
RO denied the claim.  The veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for a clavicle disorder, the medical evidence must show a 
diagnosis of that disability.  After a careful review of the 
record, the Board finds no competent medical evidence of a 
current diagnosis for a left clavicle or left shoulder 
disorder.  VA treatment records show complaints of joint pain 
in the shoulders and "dry socket" in the left shoulder.  
See VA treatment records dated in May 2003 and October 2003.   
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 
  
The veteran asserts that he injured his left clavicle or 
shoulder during a motor vehicle accident during service and 
he has had problems with his shoulder ever since that time.  
Laypersons can provide an eyewitness account of a veteran's 
visible symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  However, lay assertions regarding medical 
matters such as an opinion that the veteran has a current 
left shoulder disorder or that his current left shoulder pain 
is etiologically related to the motor vehicle accident in 
military service have no probative value, because laypersons 
are not competent to offer medical diagnoses or opinions.  
Espiritu v. Derwinski, 2 Vet. App. 92, 94-95 (1992).  The 
veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the veteran is not 
competent medical evidence and does not prove he has a 
current left clavicle or shoulder disorder.  

Without evidence of a current disability, the Board must find 
that the veteran's claim of entitlement to service connection 
for a left clavicle disorder is not warranted.  The benefit 
of the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Dementia
	
The veteran contends that he currently has dementia due to 
head trauma from a motor vehicle accident in service.  The RO 
denied his claim.  The veteran appeals this decision.  

In assessing whether the veteran is entitled to service 
connection for dementia, the evidence of record must show 
that the veteran currently has that disability.  The Board 
notes that the veteran underwent a neuropsychological 
examination in August 2003.  The physician provided a 
diagnosis of dementia due to head trauma.  The veteran 
underwent a VA examination in November 2003 and in an 
addendum to that examination, the examiner asserted that the 
veteran did not appear to have any cognitive disabilities, 
any disabilities with orientation, or any significant 
difficulties with memory.  The examiner also noted that the 
record did not show that the veteran had a history of head 
trauma, although there is evidence that the veteran had 
temporomandibular problems after the motor vehicle accident.  
The examiner concluded that the veteran did not have 
dementia.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has dementia.  Therefore, the Board must weigh the 
probative value of these opinions. The probative value of a 
medical opinion is based on the physician's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The neuropsychologist based his opinion on a thorough 
examination and interview of the veteran.  He did not review 
the veteran's claims file and based his diagnosis partially 
on the statements made by the veteran.  The Board 
acknowledges that it cannot disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  However, in this case, the 
neuropsychologist relied on statements made by the veteran 
that are not supported by the record.  The veteran reported 
to the neuropsychologist that he fractured his skull in a 
motor vehicle accident during military service.  The Board 
notes that the service treatment records report that the 
veteran sustained a fracture to his mandible and a posterior 
fracture dislocation of the sternal manubrial joint.  He also 
had lacerations on the right side of his scalp, his right ear 
and tongue.  The clinician did not report that the veteran 
sustained a head injury or a fractured skull.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Thus, the Board has 
determined that the opinion provided by the neuropsychologist 
is entitled to little or no probative value in the instant 
case.  

In contrast, the VA examiner reviewed the veteran's claims 
and after examining the veteran provided a clear rationale 
for his opinion.  In addition, the VA examiner addressed the 
diagnosis provided by the neuropsychologist and explained why 
he came to a different conclusion based on the medical 
evidence of record.  Thus, the Board has determined that the 
opinion provided by the VA examiner is highly persuasive and 
is afforded great probative weight.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not have a current diagnosis of 
dementia.  

The veteran asserted that he currently has dementia due to a 
head injury from military service.  Lay persons can provide 
an eyewitness account of a veteran's visible or observable 
symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he is not competent to report that he has 
specific diagnoses of dementia, because that assessment does 
not involve a simple diagnosis.  Therefore, the veteran's 
statements that he currently has dementia have no probative 
value because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for dementia is not warranted.  

Major Depressive Disorder

The veteran contends that he currently has a major depressive 
disorder secondary to his service-connected headaches and 
TMJ.  The RO denied the claim.  The veteran appeals this 
decision.  

As noted above, the evidence must show a current disability 
for the veteran to be entitled to service connection for 
depression.  VA treatment records indicate that the veteran 
has a current diagnosis of depression, not otherwise 
specified with anxiety features.  See VA treatment record 
dated February 2004 and August 2004.  A VA examination in 
March 2003 also provided a diagnosis of major depression.  
The Board acknowledges that a VA examination in December 2005 
provided a diagnosis of generalized anxiety disorder.  The 
examiner noted that the veteran had a history of depressive 
symptoms; however, he determined that the veteran did not 
meet the criteria for a depressive disorder during that 
examination.  The requirement that a current disability be 
present is satisfied when a veteran has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to VA's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Thus, the medical 
evidence of record shows that the veteran has a current 
diagnosis of depression.  

Although the claims file demonstrates that the veteran has a 
current diagnosis of depression, the competent medical 
evidence of record shows that the veteran's depression was 
not caused by or aggravated by his service-connected 
disabilities.  Three VA psychological examinations concluded 
that the veteran's depression was not related to his service-
connected headaches or TMJ.  A March 2003 VA examination 
provided the opinion that the examiner did not believe the 
cause of the veteran's depression is his service-connected 
TMJ disorder, but that his depression is related to the 
multitude of psychosocial stressors that he has had both 
during the examination and over the course of his adult life.  
The examiner also noted that his depression is more likely 
related to his substance abuse problems.  An addendum to a 
November 2003 VA examination provided the opinion that the 
veteran's depression is secondary to his long history of 
substance abuse and psychosocial stressors.  The examiner 
noted that there did not seem to be a clear relationship that 
the TMJ injury led to the veteran's depression.  The examiner 
further stated that from all perspectives major depression 
seemed to be an independent diagnosis even though his injury 
might have exacerbated it.  The Board notes that this last 
statement indicates only a possibility that the veteran's 
service-connected TMJ might have aggravated the veteran's 
depression.  The Board finds that the statement is 
speculative and therefore, it has no probative value.  The 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection).  

Furthermore, an October 2005 VA examination provided the 
opinion that although the veteran did not meet the criteria 
for a depressive disorder during that examination, he had a 
history of depression and the record indicates that a 
credible link to his headaches were not made, rather the 
focus was on how psychosocial circumstances have contributed 
to the depression.  The examiner asserted that the veteran's 
depression is not secondary to the veteran's service-
connected headaches.  The Board notes that all three 
examiners reviewed the claims file and provided a clear 
rationale for their opinion.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
a link between the veteran's depression and a service-
connected disability.  

The veteran contends that his depression is related to his 
service-connected headaches and TMJ.  The veteran's mother 
and ex-wife also stated that his depression was related to 
the car accident in service.  See Letters dated in August 
2008.  Lay persons can provide an account of observable 
symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to a 
service-connected disability has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran and his family or friends are not licensed health 
care professionals; therefore, the lay evidence offered by 
the veteran is not competent medical evidence and does not 
prove a relationship between the veteran's current depression 
and his service-connected post-traumatic headaches and TMJ.  

In regards to the issue of entitlement to service connection 
for depression on a direct basis, the Board finds that the 
medical record lacks evidence showing that the veteran 
incurred depression during service or manifested a continuity 
of symptomatology indicative of depression in the first 
several years following discharge from service.  38 C.F.R. § 
3.303; Pond, 12 Vet. App. at 346.  The Board notes that the 
evidence of record shows that the veteran was not diagnosed 
with depression until 2003, approximately 36 years after the 
veteran ended his last tour of active duty in May 1967.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  
Furthermore, there is no competent medical evidence 
indicating that the veteran's current depressive disorder is 
etiologically related to service.   Thus, the Board finds 
that entitlement to service connection for depression on a 
direct basis must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for depression is not 
warranted.    

III.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).




TMJ

The Board notes that the veteran is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9908 for loss of one or both sides of the condyloid 
process.  This is the highest schedular rating permitted 
under Diagnostic Code 9908.

Temporomandibular articulation is evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under 
Diagnostic Code 9905, a 40 percent rating, the maximum 
allowed under this Diagnostic Code, is warranted for 
limitation of motion from zero to 10 mm.  The Board notes 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. Part 4.

An April 2002 VA dental examination revealed that the veteran 
could open his jaw to approximately 30 mm with pain.  X-rays 
showed that the veteran had degenerative joint disease to 
both the right and left TMJ with loss of bone to both the 
fossa and the condyle of the mandible.  A VA treatment record 
dated in February 2003 noted that the veteran had limitation 
of the jaw opening to approximately 15 mm.  A January 2004 VA 
treatment record noted that the veteran's jaw could open to 
27 mm with pain over the right TMJ.  The dentist reported the 
veteran had temporal radiation of pain upon opening.  A 
November 2005 VA examination report noted that the veteran's 
range of motion of the jaw was limited to 12 mm inter-cisally 
with crepitation to the left TMJ and pain on opening with 
right and left lateral excursions.  Accordingly, the veteran 
does not meet the requirements of limitation of motion from 
zero to 10 mm for a 40 percent disability rating under 
Diagnostic Code 9905.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board acknowledges the veteran's reported difficulty with 
pain in his jaw.  However, neither the lay nor the medical 
evidence reflects the functional equivalent of inter-incisal 
range of motion of zero to 10 mm to support the next higher 
rating.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Furthermore, during this period, there are no other 
potentially applicable diagnostic codes pursuant to which any 
higher rating could be assigned. 

The Board notes that a staged rating is not applicable in 
this case.  The Board has considered the most severe 
manifestations of the TMJ disorder, and a staged rating would 
not serve to benefit the veteran.  Hart, supra.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The medical evidence shows the veteran's service-connected 
TMJ disability has not independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability.  The schedular rating criteria for rating this 
disability contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In reaching the above conclusions, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating greater than 30 percent at any time during the appeal 
period.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, entitlement to a disability rating in 
excess of 30 percent is not warranted. 

Scars of the scalp and right ear  

The veteran's service-connected facial scars of the scalp and 
right ear is presently assigned a noncompensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board notes 
that the applicable rating criteria for skin disorders, found 
at 38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002).  The criteria were 
amended again in October 2008.  The October 2008 revisions 
are applicable to claims for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the veteran filed his increased 
claim in September 2005.  Therefore, only the post-2002 and 
pre-October 2008 version of the schedular criteria is 
applicable.

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31.

A November 2005 VA examination revealed that the veteran had 
a 2 cm by 3 cm scar on the veteran's scalp, a 2 cm scar above 
the left eyebrow, a 1 cm scar above the right eyebrow and a 2 
cm scar on his right ear.  The examiner did not report that 
the scars were painful.  The Board notes that the examination 
revealed that the veteran's scar on the scalp is at least 
one-quarter inch (0.6 cm.) wide at the widest part.  There is 
no other evidence that the scars of the scalp and ear meet 
any of the other listed characteristics of disfigurement.  
Accordingly, the Board finds that the veteran meets the 
requirement for a 10 percent disability rating.

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the scars of the scalp and right ear, and a 
staged rating would not serve to benefit the veteran.  Hart, 
supra.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's service-connected scars of the scalp and right ear 
has caused any interference with employment beyond that 
already contemplated in the assigned evaluation, necessitated 
any frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular 
schedular standards.  Therefore, referral of this case for 
extra-schedular consideration is not warranted.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

1.  Entitlement to service connection for a fracture of the 
left clavicle or shoulder is denied.

2.  Entitlement to service connection for dementia due to 
head trauma is denied.


3.  Entitlement to service connection for major depressive 
disorder secondary to TMJ disorder is denied.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected TMJ disorder is denied.

5.  Entitlement to a 10 percent disability rating for scars, 
lacerations of the scalp and right ear, but no higher, for 
the entire appeals period is granted.


REMAND

The veteran filed a claim for a compensable disability rating 
for scar, laceration of the tongue.  The veteran underwent a 
VA examination for scars in November 2005.  The examiner 
noted that the veteran complained that his tongue felt 
swollen like there was not enough room for his tongue.  
However, the examiner did not discuss any objective findings 
and referred to a dental examination for an evaluation of the 
mouth, lip and tongue.  There is no other medical evaluation 
in the record that discusses the veteran's disabilities of 
the tongue.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2; 38 C.F.R. § 19.9.  
If an examination report does not contain sufficient detail, 
remand is required for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.  See Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, 
the Board finds that the veteran should be provided with a VA 
examination of the tongue.

In addition, the Board notes that the veteran's post-
traumatic headaches are currently evaluated as 10 percent 
disabling by analogy under 38 C.F.R. §§ 4.124a, 4.129, 4.130, 
Diagnostic Codes 8045 and 9304.  Effective October 23, 2008, 
VA amended the Schedule for Rating Disabilities by revising 
the portion of the Schedule that addresses neurological 
conditions, which include headaches and other residuals of 
traumatic brain injury (TBI).  A veteran whose residuals of 
TBI were rated under a prior version of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 is permitted to request a review under 
the new criteria, irrespective of whether his disability has 
worsened since the last review or whether VA receives 
additional evidence.  See 73 Fed. Reg. 54,693 (September 23, 
2008).  Accordingly, the veteran should be notified that he 
is allowed to request to have his claim considered under the 
new evaluation of residuals of traumatic brain injury.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an appropriate 
medical specialist to evaluate the 
severity of disability from the 
service-connected scar, laceration of 
the tongue.  The RO should provide the 
veteran's claims file to the examiner 
for review in conjunction with the 
examination.  The examiner should note 
whether there is loss of any part of 
the tongue, and whether there is any 
speech impairment as a result of the 
service-connected disability.

2.	The RO should inform the veteran that 
he may request to have his claim for an 
initial increased rating for headaches 
to be reviewed under the new criteria 
for evaluation of residuals of 
traumatic brain injury.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to a compensable 
disability rating for scar, laceration 
of the tongue and entitlement to an 
initial increased rating for post-
traumatic headaches.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


